Ladd, J.
*5991. Receiver: deposit of *598A receiver may «deposit the funds of an insolvent estate coming into his hands as such in a bank of good, standing and repute. In determining the character of the bank that degree of prudence and care is exacted which is ordinarily exercised by reasonably cautious men in Irans*599acting their own business of like importance, and the sanie rule obtains with reference to continuing the . ° deposit. Beach on Receivers, section 309; Officer v. Officer, 120 Iowa, 389; Terrell v. Terrell, 69 N. C. 59; Barton’s Ex’r v. Ridgeway’s Adm’r, 92 Va. 162 (23 S. E. Rep. 226); 23 Am. & Eng. Ency. Law (2d Ed.) 1097.
2. Same. ' II. The deposit in the instant case was made in the. Corning State Savings Bank, a party to the litigation in which the receiver was appointed, and appellant insists that for this reason it was wrongful. But the relation of the bank as a creditor of the estate and that of it as a depository of an officer of the court are entirely distinct and separate. It could not apply the receiver’s funds on its claims, nor plead said claims as an offset to his demands for the deposit,' at least not in excess of the amount previously ordered by the court to be paid thereon. Possibly the fact of a bank being a creditor might have some bearing on the care to be exercised in the selection, by a receiver but certainly it is not ground for rejecting such a bank as an illegal depository of the moneys of an estate for safe keeping.
s. preferences, III. All the moneys save $139.90 were deposited with the bank before' 1896, and that in 1898. In a controversy over certain hay loaders, part of the property involved in the action in which the receiver was appointed, the district court decreed that the Corning State Savings Bank was entitled to the proceeds of their sale as against the claim of the Rock Island Plow Company, and a portion of the decree provided that upon the execution by “ the Corning State Savings Bank, of a bond in double the amount herein ordered to be promptly paid to said bank, being an amount in excess of the deposit ($1,466.63) with good and sufficient sureties to be approved by the said clerk, conditioned for the said bank to pay any party or parties to this suit who may be found on appeal *600entitled to said fund, or any part thereof, the said- receiver is hereby authorized to pay said bank, so filing said bond, the amount which said bank is entitled to receive under the provisions of this decree.”'
The evident object of this provision was to allow payment to the bank by the receiver in accordance with the decision, and at the same time protect the plow company by the execution of a bond as security against loss in event of a reversal on appeal. But the bank did not avail itself of the privilege, and the money continued on deposit pending appeal precisely as before, and subject to the order of the receiver. In what way this cóuld have affected the relationship of the receiver to the bank we are not advised. It merely omitted to avail itself of the benefit of this portion of the decree. The character of the deposit continued unchanged, and there is nothing in the record to indicate any want of prudence on the part of the receiver in allowing it to remain. We conclude that there is no ground for declaring a preference in favor of the Kock Island Plow Company, which appears entitled to the balance due the receiver, or in favor of the receiver, Bevins, as against the receiver of the bank.— Affirmed.